NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


KEITH L. JONES, II,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4112
                                            )
CHRISTINA M. JONES,                         )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Polk
County; John Radabaugh, Judge.

Kevin P. Cox of Law Office of Kevin P.
Cox, Auburndale, for Appellant.

Robin H. Stevenson of Law Office of
Robin H. Stevenson, Bartow, for Appellee.



PER CURIAM.

             Affirmed.



KELLY, LUCAS, and SALARIO, JJ., Concur.